John Paul Stevens: We'll now hear argument in the case of Muehler against Mena. Mr. Phillips.
Carter G. Phillips: Thank you, Justice Stevens, and may it please the Court: At issue in this case is the safety of police officers when they attempt to execute a search warrant in an inherently unsafe situation.
Sandra Day O'Connor: May I ask one preliminary question, Mr. Phillips? Do we have before us here any question at all about qualified immunity?
Carter G. Phillips: Well, we do believe that a qualified immunity issue is bound up with the underlying merits. It was addressed that way by the Ninth Circuit because--
Sandra Day O'Connor: But it wasn't... it wasn't in the questions--
Carter G. Phillips: --This Court--
Sandra Day O'Connor: --on which we granted cert?
Carter G. Phillips: --This Court in Procunier treated the qualified immunity issue as part and parcel of the underlying merits of the case and... and, in fact, skipped over the question of what 1983 meant in order to address the qualified immunity issue. And presumably--
Stephen G. Breyer: How... how--
Carter G. Phillips: --the Court could do the same thing here.
Stephen G. Breyer: --How do we do it? It goes right to the heart of this from you, the qualified immunity thing, for the reason that if you look at the facts and circumstances, it sounds to me like a somewhat close question as to whether the police did or did not exceed the reasonable bounds... reasonable bounds. Now, if it's a close question, you have a jury verdict against you, and... and then I think, well, yes, but I begin to come... become disturbed if I think of qualified immunity. I mean, it isn't that clear. So... so having read through the thing, I... I preliminarily start by thinking, well, it could have been excessive force, I mean, given... you know, I'm using that in quotes.
Carter G. Phillips: Right.
Stephen G. Breyer: The jury said it was. Who am I to say it wasn't--
Carter G. Phillips: Well, I mean, this... this--
Stephen G. Breyer: --in that situation? But qualified immunity. So now, what do I do?
Carter G. Phillips: --Well, in the first instance, it's reasonably clear to me that you're not bound by the jury's determination here. This Court has already--
Sandra Day O'Connor: We... don't we have to give any weight at all to the jury finding there or--
Carter G. Phillips: --With respect to the historical facts of the case, who did what to whom, of course, you have... that... that's subject to clearly erroneous review. On the issue of whether or not the conduct at issue here is reasonable, that's an issue of law or at least a mixed issue of fact--
Stephen G. Breyer: Well, a lot of it may depend on the--
Carter G. Phillips: --and law that this Court has decided as de novo.
Stephen G. Breyer: --on the music as to handcuffing and what did they say and what was the atmosphere and what was the garage really like and how risky was it that there be gang members in the outhouses and... and all kinds of stuff that you might sense from the testimony.
Carter G. Phillips: It... it seems to me that... Justice Breyer, that the answer to all of those questions go to the core of what it means to exercise unquestioned command of the situation, which is a pure legal standard that this Court adopted a quarter of a century ago in Michigan v. Summers. And that's a question of law. To be sure, there are lots of elements of it, but what my position would be... and obviously the officers' position in this case... is that in exercising unquestioned command, you can accept all of the facts as you've just described them and none of that is excessive because it doesn't expose anyone to anything other than what is necessary in order to achieve complete control under the circumstances in order to ensure the protection of the individual officers and... and candidly of the other individuals who were being... being detained, all four of them, under these circumstances.
Sandra Day O'Connor: --Have you responded to my initial question? Have you said all you want to say about qualified immunity?
Carter G. Phillips: No, Justice O'Connor. My... my basic answer to that is that this Court already addressed that issue in Procunier. It considered that the qualified immunity issue was part and parcel of the issue, even though it hadn't been presented in the question presented, and indeed, I think in this case it's actually a... a stronger argument that qualified immunity is in this case because that is the way that the Ninth Circuit specifically addressed the issue. It looked at under Saucier. It evaluated whether or not qualified immunity was appropriate and... and did the two-part test, the first part being whether it was a constitutional violation and the second part whether or not it was reasonable under these particular circumstances. So if I... if I cannot persuade you that this is constitutional, which obviously I... I hope I can do, it seems to me absolutely unquestioned that there... that what the officers did here under these circumstances were perfectly reasonable.
Ruth Bader Ginsburg: Well, what is the... what is the function of a jury in this case? What does the jury verdict stand for? And the jury doesn't return a special verdict and says we find X, Y, and Z. It finds whether the police exercised excessive force, and that's all we know from the jury verdict. Other... I think what you're saying is that these cases should go off on summary judgment or even a demurrer. You assume all the facts as the plaintiff alleges them and then the Court decides whether that adds up to unreasonable within the meaning of the Fourth Amendment.
Carter G. Phillips: I... I'm not saying that that would be true in all cases. I do think in this particular case you did not need to have a jury verdict. We would have been prepared to stipulate to the facts as they were found ultimately and... and giving the benefit of all of the inferences to the--
Ruth Bader Ginsburg: Well, we don't know the fact... what facts were found because all we have is in the jury verdict that this was excessive force. Period. That's all.
Carter G. Phillips: --But that's just a conclusion of law, Justice Ginsburg. So the... the facts that you know are the facts as they're described--
Ruth Bader Ginsburg: But it's like was--
Carter G. Phillips: --by the respondent's brief.
Ruth Bader Ginsburg: --the defendant negligent. Is that more or less a conclusion of law? We don't know in what respect from the jury verdict. And here, were these police officers acting... did they use excessive force.
Carter G. Phillips: Well, we know precisely what they did. They kept her in handcuffs throughout the duration of the... of the search. We know that. There's no... there are no additional claims as to having mistreated her physically.
John Paul Stevens: Wasn't there a fact issue as to whether she was handcuffed for... even for a short period after the search had been completed?
Carter G. Phillips: I don't think there is a factual question like that because I don't think that question was presented to the jury, and it was certainly not the basis on which the Ninth Circuit affirmed the jury's verdict in this case. There... there was never an argument made to the jury that this... that this extended beyond the... the period of the end of the search. The argument that was made to the jury was that the search should have... should have been limited to the room where the suspect was... was a resident or that the police should have made a decision somewhere in the... before the end of the 2-hour search that she was no longer a threat to them. And then they were arguing that... that it even went a little further in terms of the timing of it. But they never asked the jury to find that that 15 minutes was the basis for a Fourth Amendment violation in its own right.
John Paul Stevens: But if... but if it made a difference as a matter of law, what... what should we assume about that extra 15 minutes? Do we assume that they found the facts in the way that the... a plaintiff argues them or that you think they are?
Carter G. Phillips: I think if the jury had been asked to make that finding, that you... and... and the jury determined that there... that it was unreasonable, then I think you'd have to conclude that the 15 minutes were, in fact... that it did, in fact, go beyond 15 minutes. I do think there is still a legal issue as to whether that's de minimis under the circumstances. But... but I agree. I mean, obviously there is a role for the jury's findings, and you have to give them a certain amount of respect. But on the core questions of reasonableness and suspicion and whether or not the police exercised unquestioned command and what those terms mean, this Court has already decided that in the Fourth Amendment context it has to decide those issues as a matter of law to regulate the conduct of all police officers and not simply do it on the basis of whatever a particular jury would say in a particular circumstance.
David H. Souter: Now, in doing it as a matter of law here, should we give consideration to the fact that in this case, if... if I remember correctly, one of the officers testified that had they followed normal protocol, once they had, I think his phrase was, secured the building, the... the main building--
Carter G. Phillips: Well, the... all of the grounds actually.
David H. Souter: --Is that the whole compound?
Carter G. Phillips: Yes.
David H. Souter: That... that they would have... they would have taken off the immediate restraints, and he wasn't sure why they didn't. We... do we... do we consider that when we're crafting our statement of law as... as to what is or is not excessive?
Carter G. Phillips: I think if this Court could determine that, as a matter of course, the... the standard operating procedures in a particular way, that might certainly inform the Court's Fourth Amendment analysis. That... I think what's important to keep in mind in this context, though, Justice Souter, is we're talking about four individuals who are being detained under these circumstances, and each of them poses a distinct issue for the police officers under the... under... when trying to decide how best to proceed. One of them had been found with marijuana in his possession. One of them had been determined to be an illegal alien, and the other two were individuals about whom the police knew virtually nothing. So, you know, is it possible that police procedure, generally speaking, when you're talking about a single occupant of the residence, oftentimes concludes that he can take away... you can remove the handcuffs? That may be, although I don't think there's much in the record here to... to reflect that. But what the police said here... and I think it's extraordinarily important. Officer Muehler testified that if something had gone wrong, if either a police officer had been injured or one of the occupants of that house had been shot or otherwise harmed as a... in the context of executing the search warrant, the first question that would have been asked is what was the least that could have been done to prevent those injuries from occurring. And he said to himself and he said it quite rightly... and it's a rule this Court ought to embrace under the unquestioned command theory of... of law... is that if we keep them in handcuffs through the duration of a reasonable search, we will make our way through the search much more rapidly, much more efficiently in order to minimize the detention and we will eliminate... and I mean, literally eliminate... the entirety of the risk either to the individuals themselves, the occupants, the detainees, or to the police under these circumstances.
David H. Souter: Okay. I take it you obviously don't want us to... to come down with a kind of a finicky version of... of excessive force as the touchstone, and I take it you don't want us to come down with simply a blanket rule saying that essentially the police can do anything in... in restraining occupants so long as it is not wantonly cruel. Somewhere in between. Do you have a... a statement that would be the kernel of the holding that you want?
Carter G. Phillips: I'm... I'm quite comfortable with the way the Court analyzed it in Michigan v. Summers, that the officer is not required to evaluate the extent of the intrusion to be imposed by the seizure. That is, you... you have a categorical rule that allows you, in the ordinary course, to do whatever is reasonably necessary in order to--
Ruth Bader Ginsburg: But in the facts there, there were no handcuffs. He... he was just detained. So--
Carter G. Phillips: --I understand that, and... but my... my position is that handcuffs don't materially affect the detention under these circumstances other than to assure what the Court said, which is unquestioned command of the situation.
David H. Souter: So... I mean, I don't... would... would you say handcuffs are per se lawful for... for purposes of applying Summers?
Carter G. Phillips: Yes, but it's important to put that in context because Summers is a narrow exception to the... not an exception. It's a narrow circumstance under the Fourth Amendment. You have to have a search warrant. It has to be a validly issued search warrant so that we know that there has either been a crime that's likely to be taking place in the premises. It only... it only extends to the residents, occupants of the house, and it's only when the search is for contraband, not just for any evidence. So, for instance, when the police go the 60th time to Michael Jackson's estate to go try to find evidence of whatever is going on there, I don't think it's reasonable to go in and handcuff Michael Jackson and anybody else who happens to be on site.
Antonin Scalia: Well, it doesn't... why is contraband magical? Wouldn't... wouldn't your point be when... when the reason they're investigating gives cause to believe that there may be physical danger--
Carter G. Phillips: Justice Scalia--
Antonin Scalia: --from letting people wander around?
Carter G. Phillips: --absolutely.
Antonin Scalia: Which is the case with contraband, but would be the case for many other reasons as well.
Carter G. Phillips: I think the important point here is that we're talking about guns. These are gangs. These are guns. This is a circumstance that is inherently more dangerous than any other circumstance the police are likely to confront.
Stephen G. Breyer: But would you be happy then with a holding that says just what you said? We reaffirm Summers and... but Summers said special circumstances or possibly a prolonged detention might lead to a different conclusion in an unusual case. And the only verdict part that I think we're concerned with here... it was not about four people. It was one person, Iris Mena, and in respect to Iris Mena, the jury found that there was a violation of her... of her Fourth Amendment rights. And as to her, you could have found... you said... I don't know if you misspoke. You said it could be more than 15 minutes. In looking at it, I was certain whether they kept her for 15 minutes more or more than 15 minutes more, maybe up to an hour or more beyond the time that the search ended and kept her in handcuffs, both after the time they had secured the place and also after the time the search ended. Well, that would seem a basis for the jury's verdict and consistent with Summers.
Carter G. Phillips: Well, it... it could have been a basis for the jury's verdict if they had, in fact, put the issue of whether or not they were detained--
John Paul Stevens: But, Mr.... Mr.... but may I point out that the judge's instructions did put that issue to the jury at page 203. A police officer is required to release an individual detained in connection with a lawful search as soon as the officer's right to conduct the search ends or the search itself is concluded, whichever is sooner.
Carter G. Phillips: --Right. That... I understand that, Justice Stevens, but the point we made in our reply brief is there's not a shred of evidence in this record and it was never argued to the jury that this search... that... that her detention lasted beyond the period of the search in this case. Indeed, counsel for the police officers specifically said in his closing argument, there is no issue but that she was released at the time of the... that when... as soon as the search was... was ended, the... the warrant was executed.
John Paul Stevens: I wonder why the judge gave this instruction then.
Carter G. Phillips: Because... because what he's... well, you know, it's a reasonable instruction.
Ruth Bader Ginsburg: --And why... why there was... there was a special verdict of sorts, not a detailed one. But the two questions, question 5 and question 6, on page 255 of the joint appendix--
Carter G. Phillips: Yes.
Ruth Bader Ginsburg: --One question concerns whether the force was excessive, and the other one is, do you find that she was detained for a longer period than reasonable? Those two questions... my first is a procedural question. Did counsel for the defendants object to the jury getting... those two questions being submitted to the jury?
Carter G. Phillips: No, Justice Ginsburg. We didn't. And... and--
Ruth Bader Ginsburg: Well, it seems to me that the judge is asking the jury in these questions, one is whether there was a... a detention, was force greater than was reasonable under the circumstances, and whether the duration was longer than reasonable under the circumstances.
Carter G. Phillips: --Right. Justice Ginsburg, you have to put that in context. The argument of the plaintiff in this case was that the detention should have ended at either of two points: after they had completely cleared the area and made it safe, or alternatively, at some point after that when they had asked her questions and determined that she had no particular involvement with Mr. Romero. Their argument was anything after that was unreasonable, and that's what the jury certainly found, was that that was the reasonable break point. Our argument is that's not consistent with the notion of unquestioned command and... and is wrong as a matter of law. And there is no evidence... no evidence. There was no testimony that she was kept for a period beyond the execution of that search warrant. It's very important to understand that.
Antonin Scalia: And you're saying the... the mere fact it... it went to the jury, even went to the jury without your objecting to it, does not mean we have to listen to what the jury said. Is that... is that--
Carter G. Phillips: Right. If it's wrong as a matter of law, that's... then that's absolutely right. But there was no evidence in this case that they kept going. The only thing he said was, he... he didn't remember. That was... the question was put to the police officer. Was she kept beyond there? He said he didn't remember. He wasn't even the police officer who was involved in it. There's not a shred of evidence of that. It's totally made up. It wasn't their theory of the case in front of the jury. I'd like to reserve the balance of my time.
John Paul Stevens: You might save your time. Yes. Mr. Shanmugam.
Kannon K. Shanmugam: Thank you, Justice Stevens, and may it please the Court: When executing a search warrant to investigate a violent crime, officers may routinely use reasonable restraints on detained occupants in order to exercise unquestioned command over the situation and to facilitate the orderly completion of the search. The Ninth Circuit erred in holding that the officers' use of handcuffs in this case violated the Fourth Amendment. Under the standard for excessive force claims first articulated by this Court in Graham v. Connor, as informed by this Court's decision in Michigan v. Summers, the degree of force used here was not excessive. The same considerations that justified the detention of the occupants in Summers, most notably, the paramount concern of ensuring the safety of the officers and the occupants themselves, will ordinarily justify the precautionary use of handcuffs during the detention.
Ruth Bader Ginsburg: Then this case should not have gone to the jury on the basis of what you said--
Kannon K. Shanmugam: We--
Ruth Bader Ginsburg: --because you... you just said that this... the handcuffs... the circumstances... the circumstances here were reasonable as a matter of law.
Kannon K. Shanmugam: --Justice Ginsburg, that's correct. It is our view that as a matter of law, the officers would have been entitled to prevail on the constitutional issue with regard to excessive force. And it's worth noting, I think, that the officers did move for summary judgment. They also orally moved for judgment as a matter of law at the close of the evidence, and that motion was denied. Now, we also believe that the jury, quite frankly, was given insufficient guidance on the excessive force issue, and to turn to the jury instruction cited by Justice Stevens at page 203, it's quite clear that the jury only received one very general instruction on Summers detentions.
Anthony M. Kennedy: Well... well, has the... the objection to the instruction been preserved here?
Kannon K. Shanmugam: Perhaps an argument could be made that it's fairly included within the questions presented. There was an objection made at trial and an objection made before the Ninth Circuit as well, but our fundamental position is that the jury was simply given insufficient guidance on the excessive force issue. This instruction--
David H. Souter: But on the... on the question whether they preserved the issue, I... I took it, implicit in what you said a minute ago, that yes, they did not object to the submission of the question. They did not object, in effect, to an instruction or giving of an instruction as such.
Kannon K. Shanmugam: --That's correct.
David H. Souter: But they... they had moved for judgment as a matter of law at the close of all the evidence, and that's enough to preserve the issue?
Kannon K. Shanmugam: I think that's true. It is true that they didn't object to the specific special verdict set of questions. I think they proposed slightly different language. But ultimately I think our primary submission is that as a matter of law on these facts, no constitutional violation occurred.
Antonin Scalia: When you... is your objection that the jury wasn't given enough guidance on excessive force, or is it that the... that the ultimate issue of excessive force is not a jury issue?
Kannon K. Shanmugam: We would concede, I think, Justice Scalia, that the issue should go to the jury where there are disputed issues of historical fact. We would submit that there are no relevant--
Antonin Scalia: Well, but is... is excessive force an issue of historical fact any more than... than unreasonable search or unreasonable seizure is an issue of historical fact?
Kannon K. Shanmugam: --Well, there are certain--
Antonin Scalia: I mean, it's an historical fact how long you held the person, whether the person was in handcuffs, but the ultimate question was, you know, is this force excessive. Is that any different from the question as... of was this seizure unreasonable? If you submit the one to the jury, you may as well submit the other.
Kannon K. Shanmugam: --Justice Scalia, those facts may be disputed in a particular case. We would submit that they really weren't disputed here, but there may actually be a dispute where the officers would say, yes, we used handcuffs and the--
Antonin Scalia: So when--
Kannon K. Shanmugam: --or no we didn't use handcuffs.
Antonin Scalia: --when you know all those facts, you're willing to send it to the jury to say, given all of these facts, it's up to you to decide whether unreasonable force was used or not.
Kannon K. Shanmugam: We believe that it is--
Antonin Scalia: It's not a matter of law.
Kannon K. Shanmugam: --a mixed question of fact and law, and once the historical facts are established, it is essentially--
Antonin Scalia: Why... why any more so... why any... any more so than... than whether it's an unreasonable seizure?
Kannon K. Shanmugam: --Well, we would submit that it is no different from the question whether officers had probable cause or reasonable suspicion on any given set of historical facts which this Court held in Ornelas was a question subject to de novo review, over your dissent, admittedly. And we believe that the primary rationale for the rule in Ornelas also applies here, namely that officers do need to have a consistent set of substantive guidelines by which they can judge the validity of their conduct.
Anthony M. Kennedy: Are... are you saying that the only basis on... on which the jury could have ruled for the homeowner here, the... the respondent, is that she was handcuffed for too long?
Kannon K. Shanmugam: We believe that that certainly is the primary issue that was at stake. And in fact--
Anthony M. Kennedy: Well, I think you have to say that. Otherwise, we have to uphold the jury verdict, if we can assume that the jury might have thought, well, you know, the handcuffs... the police had a right to do that, but she was held too long, she was... they... they yelled at her, she was taken into a... a place that was uncomfortable, blah, blah, blah. If... if that's true, then we have to sustain the jury verdict.
Kannon K. Shanmugam: --I think that the handcuffing was the key factor at trial, and I think that the best evidence of that, quite frankly, is that respondent in her proposed instructions referred only to handcuffing in her excessive force instruction. Unfortunately, that's not part of the joint appendix. It is part of the record.
Anthony M. Kennedy: No, no. But the instruction that was given... and one was read that's in the briefs... it seems to me a... a perfectly good instruction.
Kannon K. Shanmugam: I think that that's true, but I think that the instruction didn't really provide any guidance on excessive force specifically. It was really an instruction with regard to the reasonableness of the detention more generally, rather than with regard to excessive force specifically. It was not a Graham v. Connor type instruction.
Anthony M. Kennedy: Well, then it seems to me it was the plaintiff's obligation to submit a clarifying instruction and to bring this... the denial of that instruction here.
Kannon K. Shanmugam: Well, there were objections to the instruction below, and all I can say is that perhaps an argument could be made... and perhaps Mr. Phillips will make the argument on rebuttal... that it is fairly included within the questions presented.
Ruth Bader Ginsburg: I don't know how you can... you can say that the only thing that was before the jury was the handcuff when the... there was evidence that she was treated very roughly in... in the first instance, she was woken from her sleep, she wasn't told that they were police, she thought they were robbers, and she feared for her life. That doesn't drop out of the case and what the jury was asked to determine.
Kannon K. Shanmugam: Justice Ginsburg, it was the primary issue before the jury, and to be sure, there were other issues. I think that the other relevant use of force was the initial detention at gunpoint, but... and those... and I would add that those are the two factors on which the Ninth Circuit relied in affirming the jury's verdict. Our submission is that both with regard to the initial use of force and with regard to the continued use of force, the justifications of Graham v. Connor support the officers' use of force in both instances.
John Paul Stevens: But... but may I just ask a sort of very basic question? One of the instructions reads, a detention may be unreasonable if it... if it is unnecessarily painful, degrading, prolonged, or if it involves an undue invasion of privacy. Now, are you telling us that you think the answer to that question is a question of law that the judge should provide rather than the jury?
Kannon K. Shanmugam: Assuming that that instruction is correct... and that might very well be a valid instruction--
John Paul Stevens: Well, if you think was correct.
Kannon K. Shanmugam: --It may very well be a correct instruction--
John Paul Stevens: All right.
Kannon K. Shanmugam: --with regard to a challenge to the manner of the detention itself. In that instance, then the jury does have a certain amount of leeway, but I think even then the teaching of Ornelas--
John Paul Stevens: Then it's not a question of law. The answer to whether it was unnecessarily painful, degrading, prolonged, or involved undue invasion of privacy, is that a question of law or a question of fact to the jury?
Kannon K. Shanmugam: --It is a mixed question of law and fact, and the jury's job is--
John Paul Stevens: It's a mixed question?
Kannon K. Shanmugam: --The jury's job is to... to resolve the underlying factual issues and then--
John Paul Stevens: Well, I understand the historical fact, but I'm... I'm questioning you about the conclusions that you draw from the unreasonableness, degrading, and so forth. Is that partly to be decided by the jury or entirely by the judge?
Kannon K. Shanmugam: --We believe that that actually is ultimately a judge issue in the same way that the issue of whether or not probable--
John Paul Stevens: So this instruction should not have been given.
Kannon K. Shanmugam: --That's correct--
David H. Souter: I thought your position was that it... it may be submitted to the jury, but that it may be reviewed as a question of law simply because that's the way we are able to set standards for later cases.
Kannon K. Shanmugam: --I think that's exactly right, and I think that that is the teaching of Ornelas. And it may very well be that a more specific instruction should have been given so as to make clear that the jury had specific issues of historical fact to resolve. But ultimately we do believe that it's a question of law in the sense that it should be reviewed de novo for precisely the reasons given in Ornelas. And if I could just say a couple words on the substantive issue of excessive force. We believe that in cases involving violent crimes, officers should routinely be allowed to use handcuffs. In this case, I would just add that there were several additional case-specific factors that justified the use of handcuffs. In addition to the fact that this was a violent crime, the officers had reason to believe that at least one and possibly two members of a violent gang were living at the house. In addition, the officers had previously visited the house on two occasions to investigate other violent crimes and had encountered resistance on at least one of those occasions. And our fundamental problem with the Ninth Circuit's rule is that it seems to suggest that officers in the course of a detention should really stop and investigate whether or not each... each individual that they encounter poses a safety threat. And we believe that that rule is as unworkable as it is unwise. It would effectively divert officers from the primary task at hand and could perversely have the effect of prolonging rather than expediting the completion of the search. And for that reason, we believe that the Ninth Circuit's rule, its substantive constitutional rule, was erroneous.
John Paul Stevens: How long did it take them to find out whether the... these other dangerous people were there?
Kannon K. Shanmugam: To find out whether?
John Paul Stevens: Whether the people they were afraid of were... were on the premises?
Kannon K. Shanmugam: Well, you know, I don't know that they ever actually made a... a determination other than that Mr. Romero was not on the premises. I think they figured that out once they had actually identified each of the individuals, which was fairly early on in the detention.
John Paul Stevens: Thank you. Mr. Hoffman.
Paul L. Hoffman: Justice Stevens, and may it please the Court: Let me start on the issue of... that Mr. Phillips said we made up. Actually we didn't make it up. The claim that Ms. Mena was detained past the time of the search was made throughout the case. If you look at footnote 3 in the Ninth Circuit opinion in 2000, the issue of the length of the detention was a factual issue that precluded summary judgment. Ms. Mena claimed that the detention lasted for 2 to 3 hours. The officers claimed that it lasted 90 minutes. But more than that, the... the jury... the... the special verdict asked the jury to find whether Ms. Mena had been kept for a longer time than reasonable, and in fact, in the closing argument, it was argued that Ms. Mena had been kept beyond the time that the search ended. And not only is there not any... not only is there evidence in the record, there is overwhelming evidence in the record that Ms. Mena was kept for a period of time, at least 30 minutes, give or take, and possibly as long as an hour. And this is not based on Ms. Mena's testimony.
Anthony M. Kennedy: Do you find that the... that the... do you define the end of the search as before they started videotaping everything they had done?
Paul L. Hoffman: Well, they were videotaping during the course of the search. But if I can go through the facts which might clarify things. Officer Muehler, who was the officer in overall charge of the... of the search, testified at trial that the search ended at 8:40 a.m. Officer Brill said a little bit later than that. He tied... but there's a second video. There are two videos. The second video is from 8:50 to 8:57. At the time that the second... the second video started at 8:50, Officer Brill testified that the search was over. The... the evidence log... the last entry on the evidence log is 8:45 in terms of evidence being logged into the... into the case. Officer Brill testified that Ms. Mena was kept for at least 10 or 15 minutes after the end of the second video and her handcuffs were not released until she was brought back around from the... the separate converted garage back into the house and--
Ruth Bader Ginsburg: Where... where is that testimony?
Paul L. Hoffman: --The testimony... Officer Brill's testimony? Is actually... they cite joint appendix number... on 75 where he says he doesn't recall. On the next page, in joint appendix number 76, he's asked... they continue to ask the question. And isn't it your memory that about 10 or 15 minutes after that, Iris Mena was released? That would sound consistent. And that's 10 or 15 minutes after 8:57. In addition, Ms. Mena testified that she was kept between 2 or 3 hours, and that was actually consistent with prior testimony by the videographer herself, who testified in deposition and was impeached at trial, that it was 2 or 3 hours that the search lasted. The... the point being... and if you take the distance between Officer Muehler's testimony and Officer Brill's testimony, Ms. Mena was... was kept in handcuffs at the end of a very long detention in handcuffs, for a period of approximately 27 to 33 minutes, if you don't even take Ms. Mena's testimony into account. And one of the ironies of the case is that there's testimony that Mr. Romero, the actual target of the case, was released at 8:45 at the time the search ended. And so while this--
Ruth Bader Ginsburg: But not from these premises.
Paul L. Hoffman: --No. But in fact, this was a... the search warrant was for two premises. He was picked up at his mother's house. And in fact, Officer Muehler had... was... was to radio the start of both searches, and so there was--
Ruth Bader Ginsburg: But the... the... I thought that this poorhouse, or whatever it was called... that the warrant covered weapons that were there.
Paul L. Hoffman: --Yes.
Ruth Bader Ginsburg: That they were looking for weapons.
Paul L. Hoffman: They were looking for a gun.
Ruth Bader Ginsburg: They were not looking for a gun at Romero's mother's house, were they?
Paul L. Hoffman: Well, I think the--
Ruth Bader Ginsburg: Did they have a warrant, a search warrant?
Paul L. Hoffman: --I think the warrant covered... I think they were looking for the gun wherever it was found, and... and the... I believe the warrant--
Ruth Bader Ginsburg: Well, this was a... this was a pretty extensive search warrant that they had.
Paul L. Hoffman: --Yes.
Ruth Bader Ginsburg: Did they have something like that, the same kind of warrant for the--
Paul L. Hoffman: Well, it's the same warrant I believe, Your Honor, in terms of... we don't have... there's not a lot of information in the record about--
Ruth Bader Ginsburg: --Well, wasn't... I thought that this warrant referred to a particular address, a particular house, not... not any house where one might find Romero.
Paul L. Hoffman: --No, no, no. It... it referred to the two houses, one on Cimmaron.
Ruth Bader Ginsburg: Well, was the other house his mother's house?
Paul L. Hoffman: Yes. The location number one is his mother's house, 2646 Cimmaron, and that's... and Officer Muehler and this team was in charge of both of these searches pursuant to the same warrant. They had information that... the reason they did that is that they had information that... that he lived in this poorhouse, that he rented a room from the Menas at the poorhouse, and that he also visited his... his mother from time to time.
Ruth Bader Ginsburg: Then that would make it even more curious if the place where the dangerous man was wasn't searched extensively and... and the mother... nobody was put in handcuffs, and yet for this... they knew pretty soon that Romero wasn't on the premises.
Paul L. Hoffman: Well, they knew right away.
Ruth Bader Ginsburg: Yes. And that's, I guess, your... your point, that the place where the dangerous man was is not--
Paul L. Hoffman: I think that that explains one of the reasons why the jury imposed punitive damages here because they... they knew that at 8:45, at the time that Officer Muehler said that the search was over and all the officers were out of the house and... and everything was done, that Mr. Romero was cited and released for marijuana possession. And at the same time, from 8:45 until sometime after 9 o'clock, probably as long as 30, maybe longer, Iris Mena was sitting in a cold, damp, converted garage with her hands behind her back.
Stephen G. Breyer: You might be able to keep your verdict, I... I think. But I think the problem here is the Ninth Circuit... you go to the Ninth Circuit and you say, you know, there was excessive force here on anybody's definition for reasons that you say. And... and the Ninth Circuit says, oh, it was a clear violation of the Constitution and we'll tell you why, and then they give some reasons. And two of those reasons are, A, four and a half pages written the reason that this was unconstitutional is because they asked her questions about immigration status, which you... I don't think you even raised. Maybe you did. But anyway, that's... that's the bulk of the... of... of... that's the bulk of the analysis. And... and these are the words that I think they're objecting to. And by any standard of reasonableness, Mena was... the... the officers should have released her from the handcuffs when it became clear that she posed no immediate threat. And that was long before the... the... because she wasn't a threat. And that was long before the end of the search. And what their point is on that is, you know, if that's the rule, that's going to interfere with our SWAT teams because they can't operate that way. They... they can't evaluate the individual. They put the individual... if there are guns and gangs and danger that she'll grab a gun, they put her in handcuffs, and they hold her there for the search for a couple of hours, then they release her. Now, that's their argument. So they're objecting not so much to... to the fact they have to pay $30,000... or they may object to that. But they're... they're objecting to the holding of the Ninth Circuit, and if they're right on that, then I guess we have to send it back and say, do this over again, though I'll be sorry about that and maybe there is a way not to do it. But... but I want to know your view of what I see as those two issues here, that the Ninth Circuit's analysis was wrong.
Paul L. Hoffman: Yes. I mean, first of all, I'd... I'd say that the... the Court could affirm the judgment in this case and the verdict in this case on the ground that we--
Stephen G. Breyer: Yes, but then we can't really reach the issue. That's a possibility. I see that.
Paul L. Hoffman: --And in fact... and I... I think that would be the appropriate thing to do.
Stephen G. Breyer: Well, but then suppose that the reason that this case is here is because of the implications--
Paul L. Hoffman: Right.
Stephen G. Breyer: --of the Ninth Circuit's analysis--
Paul L. Hoffman: Right.
Stephen G. Breyer: --not necessarily the extra 30 minutes because I see your point on the extra 30 minutes.
Paul L. Hoffman: I think... I think that there... I would divide my response to that, Justice Breyer, into two parts really. On the questioning issue, I would just say that that... that was not an issue that was presented to the jury for its verdict as a separate Fourth Amendment violation. It wasn't. And we didn't argue it in the Ninth Circuit. What we did... we did say in our... in our brief to the Ninth Circuit that she was questioned about her immigration status about an issue that was unrelated to... to Summers detention. We did say that.
Stephen G. Breyer: Well, we could say is their opinion... that's their opinion. It's beside the point, et cetera.
Paul L. Hoffman: Right. So, I mean, I... I think on questioning, you know, we... we haven't been pushing that issue.
Antonin Scalia: If... if two of the reasons that the Ninth Circuit gave are in our view incorrect, why wouldn't we reverse and remand for them to do it without... to make the judgment without taking those two factors into account?
Paul L. Hoffman: Well, I think what... first of all, it's a separate alternative holding. What they said is that there was a separate Fourth Amendment violation while they affirmed on the basis that we actually won on. The jury found that she had been detained longer than was reasonable and with more force than was reasonable. This is a jury verdict. The Ninth Circuit affirmed that. And we've argued in our brief that if the Court did something on questioning, it would really be issuing an advisory opinion in this... in this situation. And, you know, we've... we've argued the point and we're prepared certainly to argue about the merits of that question because it's obviously an important question. In our view, the questioning issue should be governed by the more traditional Terry kind of idea that you can't question when it goes beyond the scope of the limited purposes of the intrusion, but we also understand that that's contested.
Anthony M. Kennedy: Well--
Antonin Scalia: I don't--
Anthony M. Kennedy: --well, it does seem to me that--
Antonin Scalia: --Excuse me.
Anthony M. Kennedy: --It... it does seem... seem to me that the Ninth Circuit's opinion is questionable on... on this key point of when she had to be released. The officers should have released her when it became clear she posed no immediate threat and did not resist arrest.
Paul L. Hoffman: Well--
Anthony M. Kennedy: I think that is critical to its holding.
Paul L. Hoffman: --Well--
Anthony M. Kennedy: And that implies that they have a... a duty at the outset to determine whether... what her status is rather than to go around looking for guns and... and to secure the premises. That's... that's one of my concerns with that.
Paul L. Hoffman: --Well, I would have a different position on that. First of all, I think that the judgment can actually be affirmed on the first ground regardless of this issue because it was a... a jury verdict and... and the damages were asked for either/or in terms of question 5 or 6.
Anthony M. Kennedy: The... the first ground being? Just an unreasonably long--
Paul L. Hoffman: Detained beyond the... the length of the search. And I think technically the judgment can be affirmed on that ground. But with respect to the handcuffing, the position that we would say is that, first of all, you... you would have to view the facts in the light most favorable to the verdict. Now, it's been... there's been a lot of questioning about what that means and what the jury's role is. As we understand it, if Ornelas applies to this decision, which we assume the Court would do... and that is, that you would first have to take the light... all the facts in the light most favorable to the verdict, including the possibility that the... the jury rejected as being incredible the statements that the officers made in terms of justification, if there was evidence in the record to show that there was contradicting evidence, which there is in this record. And so the facts that... that the other side has tried to argue are the facts on which you would make that constitutional decision are not the facts in the light most favorable to the verdict. In the light most favorable to the verdict, there was... there was lots of planning. There was a tactical plan in writing that the jury got to see, which said that the... the plan here was to go in and make the SWAT entry, to see if there were non-suspects there. They would be patted down, identified, and released. The jury was entitled not to believe the other side's claim that they didn't say when they were going to be released and believed that the plan was to release them as soon as it was ascertained that they did not have the connection in... in the situation. And in fact, there's testimony from the officers that they knew that they weren't gang members and they knew that they weren't connected to the crime. And they were completely cooperative, and they didn't resist arrest and they didn't flee. And Iris Mena is 5 foot 1... 5 foot 2 inches, and the jury had a videotape of exactly how they looked. The officers had a total plan. They... they exercised their command of the situation from the beginning. They cleared it. They made sure it was safe. They took people outside through the pouring rain, which actually they say there wasn't evidence about that.
Ruth Bader Ginsburg: --Medium... medium rain.
Paul L. Hoffman: Well, actually at... at joint appendix number 183, Officer Allegra, who was one of the entry team, said it was pouring. So... and in fact, the stipulation of facts said it was heavy. So Iris Mena was being... was being demure when she talked about that. You can even see the rain on the videotape. And so they took her outside. They took all of them outside. They put them in this little room, which is not connected to the house. They had one or two armed officers outside. There was no place for them to go. They couldn't interfere with the facilitation of the search because they were in this room. They couldn't flee because there's only one way out, a door. There were two armed guards there. And... and if all they had to do was sit these four people, who were not connected to any gang activity, as to which they had no suspicion ever developed that they had any connection to Mr. Romero, who had already been arrested at his mom's house--
Antonin Scalia: They can't have a flat rule that while you're conducting a search, you... you can restrain anybody that you find assuming the search is for a crime that... that involves violence.
Paul L. Hoffman: --Well, I think that the--
Antonin Scalia: I don't want to have to make that call all the time, you know.
Paul L. Hoffman: --Well, but... but officers do make that call all the time. They make it in the context of Terry stops. They make it in the context of lots of Fourth Amendment issues. In Summers... in Summers, the man was detained. In many of the post-Summers cases, including many cited by the other side and the Government, handcuffing is not viewed as routine. Handcuffing is viewed as something that substantially aggravates the nature of the seizure--
Stephen G. Breyer: That's true. It isn't routine in... I mean, here what sort of pushes the other way on this is this is a dangerous gang. They have lots of weapons and they have previously gone to this house, which I gather... sometimes when I read it, I think it's like a warren of little rooms. On the other hand, maybe it isn't. I haven't seen the house. There are a lot of buildings around, and they think a lot of people here... we don't know who's what, and we make a mistake in this and we're dead. You know, I mean, so that's painting it the other way. But where you have guns and... and houses and gangs and so forth, now that's why they say that it's reasonable in those circumstances to say, when we find someone in the house, we handcuff them through the search. We might let them go earlier, but that's up to us and we don't want the courts second guessing us on that. Now, what's... I'm painting it their way, and I'd like you to respond.
Paul L. Hoffman: --I... I understand that. I guess the... the problem with that is that that means that no matter who they find... and in this case is a good example of it. They were worried that they might find the gang member who had a gun there, and that's what they were looking for. Okay. And so they used the SWAT team. That seems perfectly reasonable that they would use a SWAT team the way they did. And they went in and within literally 4 or 5 minutes, they had... this is a tiny, little house. They had cleared the house. They had figured out all the occupants. They put them in a room completely under their control where they couldn't get away from anything. They knew there were two 40-year-old people, a young hippie, and... and an 18-year-old girl that was 5 foot--
Stephen G. Breyer: Did they search that room?
Paul L. Hoffman: --Yes. They searched that room. So the room was searched before they went there. They searched all the rooms. They searched Ms. Mena's room and found absolutely nothing there. And... and the testimony... and this goes to Justice Souter's question.
David H. Souter: Did they... did they search the individuals too to make sure--
Paul L. Hoffman: Yes.
David H. Souter: --I assume they did.
Paul L. Hoffman: Oh, yes. They... they searched the individuals. They... they... you know, they completely made sure that... that when they put them in that back room, there was nothing in the room. There was nothing on the individuals. There was nothing that... that could cause them danger. And... and the jury, I think, was entitled to... to look at those facts and... and to hear the facts and to see the facts--
Sandra Day O'Connor: How did the qualified immunity question get resolved here?
Paul L. Hoffman: --Well, the--
Sandra Day O'Connor: And what... what role did that play in all of this?
Paul L. Hoffman: --Well, at the... at the district court level, the... the district court heard a rule 59. But one of the things about this case is it was tried right around the time that Saucier v. Katz came out, and in the Ninth Circuit, there was a question about who got to decide qualified immunity. This was June 2001 actually. And so there was a rule 59 motion about whether the proper standard of qualified immunity had been applied. The district judge, looking at the facts, found that there were facts to sustain the verdict, including evidence that Ms. Mena had been kept after the end of the search. The district judge found that. And then in... in the Ninth Circuit, of course, the Ninth Circuit's published opinion deals with qualified immunity on both of these issues. And basically the... the qualified immunity... on the... on the over-detention claim, I think they've conceded that there just isn't any justification for... I mean, a de minimis exception doesn't extend to 30 minutes. I mean, that... this Court has debated whether 15 or 20 is too long on a... on a Terry stop when there's actually reasonable suspicion. Here, there's nothing to hold her. With respect to the handcuffing issue--
Antonin Scalia: Is it clear that it was 30?
Paul L. Hoffman: --Well, I think in viewing the light most favorable to the verdict, I think the Court has to assume that... that the jury could have found an hour. But what I'm saying is based on the officer's own testimony alone, viewed in the light most favorable to the verdict, it's at least 27 to 32. And so you've got something that just could not possibly be considered de minimis under any kind of exception. And... and that's why they fought it on the facts. They haven't even made an argument on the law at any point in this. And with respect to handcuffing, I think our position on the handcuffing is that Summers, first of all, doesn't deal with handcuffing. And the other side has consistently tried to equate detention with restraint. And I think what... what Summers indicated was that this Court was willing to allow people to be detained during the course of a search for three specific reasons. And when balancing the nature of the intrusion against the justifications, this Court specifically said it was endorsing a limited intrusion, and that it wouldn't be very much different asking someone to sit around--
Anthony M. Kennedy: --Doesn't that just go to the point that it's not clearly established at least?
Paul L. Hoffman: --Well, no. I... I don't think that is the case, Justice Kennedy, because in... in... Summers doesn't authorize what they did. Graham certainly talks about having to justify force based on a... on a Fourth Amendment analysis. And Franklin v. Foxworth, which is a Ninth Circuit case that happened before this case, the Court, first of all, used the... the analysis that we have argued is appropriate based on Summers and Graham to decide that a particular Summers detention was carried out in an unreasonable manner.
Anthony M. Kennedy: Well, but that was ill individual, a single individual--
Paul L. Hoffman: Well--
Anthony M. Kennedy: --unclothed, et cetera--
Paul L. Hoffman: --No. I... I understand that the facts were more egregious, but the... the Court's analysis for a reasonable officer from a qualified immunity standpoint... for a reasonable officer reading that opinion, you draw at least three conclusions I think. One is that the proper analysis to determine whether handcuffing or some additional form of restraint is... is allowed has to be decided under the kinds of justifications that Summers provides and under a Graham analysis when it comes to force. And there's lots of cases that... that allow officers to do that. Lots of lower court cases. In fact, our view is all the lower court cases follow that kind of analysis and just come out differently depending on the facts and circumstances confronted. The second thing, the... the point about the disabled person and the particular facts made that case particularly egregious, and the Ninth Circuit said those were additional factors, not the line. The Ninth Circuit didn't say that the constitutional standard was particularly abusive or egregious. It... it applied traditional Fourth Amendment analysis. And finally and I think very important and not dealt with maybe in the briefs as much as it should be is that the Ninth Circuit in... in Franklin rejected a blanket handcuffing policy. That's what the policy was in Portland. The Portland police department had a policy that said you are to handcuff everybody until the search is over. And the Ninth Circuit said you can't have that kind of policy because Summers and... and Graham require it to be individualized justification for that... for an additional intrusion beyond the limited intrusion that's allowed in Summers. And in fact, in Summers, the Court went out of its way to say to compare with what the Court was allowing to what it... to... to the circumstances in Dunaway, to... to circumstances that start to look like an arrest. And I don't know how much more intrusive you could be than what these officers did to Iris Mena, and I think that's one of the... the issues here. If... if the--
Sandra Day O'Connor: And what do we do if we think the Ninth Circuit was off base in... in whether Mena could be questioned about her immigration status?
Paul L. Hoffman: --Well, I... I think that--
Sandra Day O'Connor: That seemed to be an important part of the Ninth Circuit's rule.
Paul L. Hoffman: --Well, it's certainly... it's certainly an alternative ground. It's not... it doesn't affect, I think, our verdict. And so I think what... I mean, I suppose the Court could dismiss that question as improvidently granted, could say to the court that it... that it should reverse that part of the ruling.
Sandra Day O'Connor: It might be useful to say they were wrong in--
Paul L. Hoffman: Well, that... you... you could say that. I mean, I would... on the merits of the question, I... I would like to... if we were reaching that, I would argue that the Ninth Circuit... that... that there is... there should be a limit on questioning in a... in a Summers detention, and the Court should apply the kind of Terry analysis that the majority of the... the circuits apply.
Anthony M. Kennedy: --What... what will do if we thought the Ninth Circuit was egregiously wrong on that and that its opinion was, to use the most polite word, disingenuous when it talked about a garage? That... that was somewhat off-putting to me when it was a converted garage with a bed.
Paul L. Hoffman: Well, I mean--
Anthony M. Kennedy: I mean, I... I thought this woman was standing in... by some grease rack or something and she was--
Paul L. Hoffman: --She wasn't standing by a grease rack, but she was made to sit initially by an open door because the door had basically been obliterated on a very cold, rainy February morning where she was very cold, and after... and had been taken through the... the pouring rain in bare feet and with only a T-shirt and was left there for at least 20 or so minutes without being given a coat or shoes. And she was made to sit by there and she was very cold and uncomfortable. And she did complain that the handcuffs were too tight and she complained that they were uncomfortable and could they be removed. It's not a garage in... in the way that the vision of it, but also if you look at it, it's... and the... the jury did look at it because it had a videotape of this. You could see that the... the occupants were made to be in a very uncomfortable situation that was unnecessary. And that... that was clearly established law in the Ninth Circuit certainly under Franklin that the manner of a search that was unnecessarily prolonged or painful or an unnecessary invasion of privacy was clearly established law in the Ninth Circuit as of 1994. I think in the Heitschmidt case, which is very similar in a lot of ways to our case, that came out after the search, but applied the same reasoning to a 1994 search. You had the same kind of handcuffing of a non-suspect as to whom the... the officers didn't have that... that kind of... of suspicion. And the Fifth Circuit found that that was a violation and denied qualified immunity to the officers. So from our standpoint, on the issue of being detained past the time, I think it's just a clear case. I think the other side has conceded that if... if there's this evidence in the record, which there is, the judgment has to be affirmed on that basis. On... on the handcuffing issue, we believe the same principle has to apply because the facts have to be viewed in the light most favorable to the verdict, and when you view those facts, I... it... it is... no reasonable officer would believe you could do those things to Ms. Mena in these circumstances based on the law at the time. And I think that it would be... what the... what the United States and... and what petitioners' counsel is asking for is really for a radical change of law themselves. We're happy with Summers and Graham and the way that applies, and the... the jury instruction was based on... on Summers and Graham and on Franklin. The language is taken directly from those cases. And... and the... the jury in a case like this... qualified immunity obviously provides some protection for... for officers that when... when a reasonable officer wouldn't know these things. But jury verdicts also play a crucial role in a civil rights case. In this case, a jury of our community found that Iris Mena had been subjected to an abuse of... a specific abuse of authority in being held beyond the time of... of the search, even at a time when the prime target was... was free to go about his business with a citation, and was held in these painful handcuffs for a period of over 2 hours in circumstances where, in the totality of the circumstances, she was treated much more harshly than anything this Court, I think, contemplated in the Summers case. And I think that officers know how to... officers know how to handle the Fourth Amendment issues involved in this case. They don't need a special rule because that rule would end up meaning that when you go in and you don't find what you're afraid of, that everybody is still going to be subjected to this kind of serious intrusion on their individual liberty. And so we would urge the Court not to go down this new path that the United States and the petitioners are asking and to affirm the judgment because it was based on clearly established principles that this Court and other courts around the country have... have established. Thank you very much.
John Paul Stevens: Thank you, Mr. Hoffman. Mr. Phillips, you have about 3 and a half minutes.
Carter G. Phillips: Thank you, Justice Stevens. I want to start with essentially the question that Justices Breyer and Kennedy raised, which is what do you do when you know that the Ninth Circuit is wrong, that the questioning here violated the Fourth Amendment, and what do you do when you know that the Ninth Circuit was wrong in saying that the officers have an affirmative duty in the middle of a Summers detention to make an assessment on an individualized basis as to the risks posed by any individual detainee. Those are rulings that I submit to you are plainly erroneous and warrant reversal on that basis alone. At that stage, if the respondent wants to argue to the Ninth Circuit that that 15 minutes is, in fact, proved by the facts of this case, that's fine, but understand, those issues were put to the Ninth Circuit, and the Ninth Circuit did not affirm on the alternative ground that there were 15 minutes here. The Ninth Circuit expressly never... or didn't expressly but never said one word about a period of time after the search ended in this particular case, and that's not an accident because there is no testimony. The officer said he didn't remember and when asked, well, would 10 to 15 minutes be consistent with your memory, well, of course, it would. He didn't remember anything. So there's nothing in that evidence, and there's no way... I have looked at that tape. I ask you to look at that tape. I guarantee you there's no way you can draw any inference as to at what point in this process she was released vis-a-vis the end of this particular... this particular search being executed.
Stephen G. Breyer: So... so do we have the tape here?
Carter G. Phillips: I assume you have the tape. It's part of the record. It should be in the clerk's office. If you don't have it, I'd be more than happy to send you a copy. The--
Ruth Bader Ginsburg: But there was no... there was no objection to that question going to the jury, was the duration unreasonable.
Carter G. Phillips: --Of course not, Justice Ginsburg, because the issue before the jury was whether or not the... we had an affirmative duty to make an evaluation in the middle of the search as to whether or not she posed a... a threat. That was--
Ruth Bader Ginsburg: But the jury--
Carter G. Phillips: --their theory of the case, and that's what the Ninth Circuit said, is yes, we do have that affirmative obligation.
Ruth Bader Ginsburg: --But the jury answered the... just the general question, was the duration unreasonable, and the jury said yes.
Carter G. Phillips: Not of the search. Of her detention.
Ruth Bader Ginsburg: Yes.
Carter G. Phillips: Yes, of her detention. And that was based on the jury's determination that we had detained her beyond the period we had done the sweep.
Ruth Bader Ginsburg: So if the district court got it right and the Ninth Circuit wrote a poor opinion, why should we upset the judgment in the case? In other words, if what we had here was a trial that was okay, a district judge that behaved... gave a proper charge, then the Ninth Circuit writes an opinion that doesn't seem to deal with what the district court and the jury decided.
Carter G. Phillips: Well, the... the court of appeals' obligation here was to evaluate our argument that we should... we were entitled to judgment as a matter of law. The court of appeals put forth what it regarded as the most legitimate bases on which to affirm the judgment in this case. The fact that neither of those withstand serious scrutiny, Justice Ginsburg, seems to me to be a basis for reversing the Ninth Circuit and allowing the matter to go back at this point. And... and that is exactly what this Court does in... you know, said it will do in Ornelas, that it is a de novo review. Punitive damages, exactly like a punitive damages cases. Juries make punitive damages determinations every day and every day courts of appeals and trial judges review those damages awards de novo because they... because the question is not just what are the historical facts... that you give deference to the jury on... but on the fundamental question of what is the rule of law that will govern the police officers in the execution of search warrants in circumstances like this. They need protection, Your Honor. Thank you.
John Paul Stevens: Thank you, Mr. Phillips. The case is submitted.
Speaker: The honorable court is now adjourned until Monday next at ten o'clock.